State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 24, 2014                     105874
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

LEWIS H. BUSECK,
                    Appellant.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., Lahtinen, McCarthy, Egan Jr. and
          Devine, JJ.

                             __________


      G. Scott Walling, Queensbury, for appellant, and appellant
pro se.

      Louise K. Sira, District Attorney, Johnstown (Chad W. Brown
of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Fulton County
(Hoye, J.), rendered January 31, 2013, convicting defendant upon
his plea of guilty of the crime of criminal contempt in the first
degree.

      Defendant waived indictment and agreed to be prosecuted by
a superior court information charging him with criminal contempt
in the first degree. He pleaded guilty to that charge and waived
his right to appeal. In accordance with the plea agreement,
County Court sentenced defendant, as a second felony offender, to
1½ to 3 years in prison. Defendant appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
                              -2-                  105874

nonfrivolous issues to be raised on appeal. After reviewing the
record, counsel's brief and defendant's pro se submission, we
agree. Therefore, the judgment is affirmed and counsel's request
for leave to withdraw is granted (see People v Cruwys, 113 AD2d
979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally
People v Stokes, 95 NY2d 633 [2001]).

      Peters, P.J., Lahtinen, McCarthy, Egan Jr. and Devine, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court